EXHIBIT 10.6

October 10, 2005

Leggett & Platt, Incorporated

No. 1 Leggett Road

Carthage, Missouri 64836

Dear Sirs:

This letter will confirm the agreement (the “Agreement”) between Leggett &
Platt, Incorporated (the “Company”) and Wachovia Capital Markets, LLC and its
successors (“WS”) with respect to the offer and sale by WS of short-term
promissory notes (“Notes”) proposed to be issued from time to time by the
Company in transactions not involving a public offering within the meaning of
Section 4(2) of the Securities Act of 1933, as amended (the “Act”) and Rule 506
thereunder. The Company understands that this letter does not constitute a
commitment or obligation, expressed or implied, on the part of WS to purchase
any Notes from the Company, or to offer or sell any Notes.

1. The Notes will be issuable in denominations of not less than $200,000, will
not be exchangeable for smaller denominations, and will have maturities not
exceeding 270 days from the date of issue. The Notes will be issued by the
Company either (i) as book-entry obligations represented by one or more master
notes and recorded in the electronic book-entry system maintained by The
Depository Trust Company or any other clearing corporation (each a “Clearing
Corporation”) within the meaning of Section 8-102(3) of the New York Uniform
Commercial Code in accordance with the terms of the letter of representations
between the Company and the Clearing Corporation or (ii) as physical
certificated notes delivered to the purchasers thereof or persons designated by
such purchasers. The Notes may be issued either at a discount or as interest
bearing obligations with interest payable at maturity in a stated amount. The
Notes will be issued through the JPMorgan Chase Bank, N.A. in accordance with an
issuing and paying agency agreement between the Company and such bank dated
December 21, 1994 (the “Issuing Agreement”), a copy of which has been or will be
furnished to WS. The Company will not amend such Issuing Agreement without first
informing WS, and will promptly furnish to WS a copy of any amendment to such
Issuing Agreement.

2. The Company hereby confirms to WS that within the preceding six months
neither the Company nor any person other than Goldman Sachs Money Markets Inc.
(“GSMMI”), JPMorgan Money Markets, Inc. (“JPMMI”) or SunTrust Capital Markets,
Inc. (“STCM”) acting on behalf of the Company has offered or sold any Notes, or
any substantially similar security of the Company, to, or solicited offers to
buy any thereof from, any person other than GSMMI, JPMMI or STCM. The Company
also agrees that, as long as the Notes are being offered for sale by WS as
contemplated hereby and until at least six months after the offer of Notes
hereunder has been terminated, neither the Company nor any person other than
GSMMI, JPMMI, STCM or WS (collectively, “the Dealers”) will offer the Notes or
any substantially similar security of the Company for sale to, or solicit offers
to buy any thereof from, any person other than the Dealers except with the prior
written consent of WS (which shall not be unreasonably withheld or delayed), it
being understood that this agreement is made with a view to bringing the offer
and sale of the Notes within the exemption provided by Section 4(2) of the Act
and Rule 506 thereunder. Further, both the Company and WS agree that neither the
Company nor any person acting on its behalf, nor WS, will offer or sell, or
solicit offers to buy, the Notes by any form of general solicitation or general
advertising, within the meaning of Rule 502(c) under the Act or otherwise. The
Company also confirms that it has entered into dealer agreements with GSMMI,
JPMMI, and STCM copies of which have been furnished to WS, which contain
provisions relating to the qualification of prospective investors, maintaining a
list thereof and the manner of offering the Notes which are substantially
identical



--------------------------------------------------------------------------------

to the corresponding provisions contained in this Agreement. The Company agrees
that such provisions in its dealer agreements with GSMMI, JPMMI and STCM shall
not be amended in any material respect without WS’s prior written consent (which
shall not be unreasonably withheld or delayed).

3. (a) WS proposes to maintain a list of prospective purchasers of the Notes to
whom WS may make offers and sales of Notes (the “Investor List”). It is
contemplated that WS will include on such Investor List (i) investors who may
purchase Notes for their own accounts and (ii) investors who may purchase Notes
as fiduciary or agent for the accounts of others who are permitted investors
hereunder.

(b) An investor will be included on the Investor List only if reasonably
believed by WS to be (A) a sophisticated institutional investor that is an
“Accredited Investor” as that term is defined in Rule 501(a) under the Act
(“Accredited Investor”) or, if the potential investor is a fiduciary or agent
(other than a U.S. bank or savings and loan association) who will be purchasing
Notes for one or more accounts, each such account will be an Accredited
Investor, that either (i) has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of
investing in Notes or (ii) is represented by a fiduciary or agent with sole
investment discretion having such knowledge and experience or (B) a “Qualified
Institutional Buyer” as that term is defined in Rule 144A under the Act.

(c) WS will offer and sell Notes only to investors which at the time are on the
Investor List and are reasonably believed by WS to meet the requirements set
forth above for inclusion thereon.

(d) In the event that WS purchases Notes as principal and does not resell such
Notes on the day of such purchase, WS will sell such Notes only to persons on
the Investor List it reasonably believes to be Qualified Institutional Buyers or
to Qualified Institutional Buyers on the Investor List it reasonably believes
are acting for other Qualified Institutional Buyers, in each case pursuant to
Rule 144A.

4. (a) WS will furnish to each purchaser of Notes (or to the fiduciary or agent
acting for such purchaser), at or before the time of the sale of Notes to such
purchaser, an Information Memorandum in form and substance satisfactory to the
Company and WS. The Information Memorandum at any time may consist of an annual
Information Memorandum and one or more supplemental Information Memoranda and
will, among other things:

(i) Include a statement expressly offering an opportunity for each prospective
investor to ask questions of, and receive answers from, the Company concerning
the offering of the notes and such additional information, if any, as an
investor in Notes may reasonably request, may be obtained through the Company or
WS; and

(ii) Set forth on the first page of the annual Information Memorandum, with a
reference thereto on the first page of each supplemental Information Memorandum,
statements substantially as follows:

 

2



--------------------------------------------------------------------------------

PRIVATE PLACEMENT

THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND INITIAL SALES OF THE NOTES MAY BE MADE ONLY TO INSTITUTIONAL
“ACCREDITED INVESTORS” AS DEFINED IN RULE 501(A) UNDER THE ACT OR QUALIFIED
INSTITUTIONAL BUYERS AS DEFINED IN RULE 144A UNDER THE ACT (QIB”). BY ITS
ACCEPTANCE OF A NOTE THE PURCHASER (A) REPRESENTS THAT IT IS (i) AN
INSTITUTIONAL ACCREDITED INVESTOR OR A FIDUCIARY OR AGENT (OTHER THAN A U.S.
BANK OR SAVINGS AND LOAN ASSOCIATION) THAT IS ACTING ON BEHALF OF AN
INSTITUTIONAL ACCREDITED INVESTOR AND THAT THE NOTE IS BEING ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION, OR (ii) A QIB ACTING ON BEHALF
OF ITSELF OR ANOTHER QIB (AND, IF IT IS A QIB, ACKNOWLEDGES THAT IT IS AWARE
THAT THE SELLER MAY RELY ON AN EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
ACT PURSUANT TO RULE 144A) AND (B) AGREES THAT ANY RESALE OF THE NOTE WILL BE
MADE ONLY IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT AND ONLY TO
(i) GOLDMAN SACHS & CO. (“GOLDMAN SACHS”), J.P. MORGAN SECURITIES, INC.
(“JPMSI”), SUNTRUST CAPITAL MARKETS, INC. (“STCM”) OR WACHOVIA CAPITAL MARKETS,
LLC (“WS”) OR THROUGH GOLDMAN SACHS, JPMSI, STCM OR WS TO AN INSTITUTIONAL
ACCREDITED INVESTOR OR A QIB OR (ii) A QIB IN A TRANSACTION MADE UNDER RULE
144A.

Each purchaser of a Note will be deemed to have represented and agreed as
follows: (1) the purchaser understands that the Notes are being issued only in
transactions not involving any public offering within the meaning of the
Securities Act of 1933, as amended (the “Act”); (2) the purchaser is (A) a
sophisticated institutional investor who (i) is an “Accredited Investor” as that
term is defined in Rule 501(a) of Regulation D under the Act (or is a fiduciary
or agent (other than a U.S. bank or savings and loan association) that is
purchasing the Notes for the account of an institutional Accredited Investor),
(ii) has such knowledge and experience (or is a fiduciary or agent with sole
investment discretion having such knowledge and experience) in financial and
business matters that it (or such fiduciary or agent) is capable of evaluating
the merits and risks of investing in such Note; (iii) has had access to such
information as the purchaser deems necessary in order to make an informed
investment decision, and (iv) is purchasing the Note for investment and not with
a view to distribution; or (B) in the case of sales of Notes pursuant to Rule
144A under the Act, a “Qualified Institutional Buyer” as defined in Rule 144A
(or is a Qualified Institutional Buyer purchasing the Notes on behalf of one or
more Qualified Institutional Buyers); (3) if in the future the purchaser (or any
such other investor or any other fiduciary or agent representing such investor)
decides to sell such Note prior to maturity, it will be sold in a transaction
exempt from registration under the Act and only to (i) the Dealers or through
the Dealers to an institutional Accredited Investor or a Qualified Institutional
Buyer or (ii) a Qualified institutional Buyer in a transaction made pursuant to
Rule 144A under the Act; (4) the purchaser understands that, although the
Dealers may repurchase Notes, the Dealers are not obligated to do so, and
accordingly

 

3



--------------------------------------------------------------------------------

the purchaser (or any such other investor) should be prepared to hold such Note
until maturity; (5) the purchaser acknowledges that the Notes sold to the
purchaser by the Dealers may be sold to it pursuant to Rule 144A; and (6) the
purchaser understands that such Note will bear a legend substantially as set
forth in capital letters above.

(b) Upon request, the Company agrees to furnish promptly to WS all reports filed
with the Securities and Exchange Commission, all documents filed with any stock
exchange, all documents mailed to the Company’s public shareholders, all
material press releases (issued by its corporate headquarters) and such other
publicly distributed documents as WS may reasonably request in order for WS to
prepare from time to time Information Memoranda for distribution to purchasers
of Notes. The Company also agrees to furnish to WS such additional information
concerning the Company as WS may reasonably request.

(c) If at any time any event or other development occurs as a result of which
the Information Memorandum (including any documents incorporated by reference
therein) includes an untrue statement of material fact or omits to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading, the
Company will promptly notify WS thereof, and WS will not thereafter use such
Information Memorandum or offer or sell Notes until an appropriately revised
Information Memorandum is available. Each sale of a Note by the Company to WS
shall constitute a representation by the Company that the Information Memorandum
(including any documents incorporated by reference therein) at such time does
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

5. The Company agrees that each Note, including each master note, will bear a
legend substantially as set forth in capital letters under “Private Placement”
in paragraph 4(a)(iii) above.

6. (a) The Company represents and warrants to WS that (i) the Company has been
duly organized and is validly existing as a corporation in good standing under
the laws of the State of Missouri; (ii) the Notes have been duly authorized and,
when issued and duly delivered in accordance with the Issuing Agreement, will
constitute the valid and legally binding obligations of the Company, enforceable
in accordance with their terms; (iii) this Agreement and the Issuing Agreement
have been duly authorized, executed and delivered by the Company and each
constitutes the valid and legally binding obligation of the Company, enforceable
in accordance with their respective terms; (iv) the Information Memorandum
(including any documents incorporated by reference therein), except insofar as
any information therein relates to WS in its capacity as dealer hereunder, does
not include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading; (v) the offer and sale
of the Notes in the manner contemplated by this Agreement will be exempt from
the registration requirements of the Act pursuant to Section 4(2) thereof and
Rule 506 thereunder; and (vi) the Company is not an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

(b) Each sale of a Note by the Company under this Agreement shall constitute an
affirmation that the foregoing representations and warranties remain true and
correct at the time of sale, and will remain true and correct at the time of
delivery, of such Note.

 

4



--------------------------------------------------------------------------------

7. The Company has filed with the Securities and Exchange Commission five copies
of a notice on Form D (one of which was manually signed by a person duly
authorized by the Company), in accordance with the requirements of Rule 503
under the Act. The Company will also timely file such amendments to its notice
on Form D as may be required by Rule 503. The Company will furnish to WS
evidence of each such filing (including a copy thereof). WS will advise the
Company promptly after the first sale of any Note hereunder has been confirmed
by WS to the purchaser, and WS will also furnish to the Company any information
which WS may have that may be necessary to permit the Company to prepare such
notice on Form D.

8. In the event that any Note offered or to be offered by WS would be ineligible
for resale under Rule 144A under the Act (because such Note is of the same class
(within the meaning of Rule 144A) as any other securities of the Company which
are at the same time listed on a national securities exchange registered under
Section 6 of the Securities Exchange Act of 1934, as amended (the “Securities
Act”), or quoted in a U.S. automated inter-dealer quotation system), the Company
shall immediately notify WS (by telephone, confirmed in writing) of such fact
and will promptly prepare and deliver to WS an amendment or supplement to the
Information Memorandum describing the Notes which are ineligible, the reason for
such ineligibility and any other relevant information relating thereto. At any
time when the Company is not subject to Section 13 or 15(d) of the Securities
Act, the Company agrees to furnish at its expense, upon request, to holders and
prospective purchasers of Notes information satisfying the requirement of
subsection (d)(4)(i) of Rule 144A under the Act.

9. The Company agrees promptly from time to time to take such action as WS may
reasonably request to qualify the Notes for offering and sale under the
securities laws of such jurisdictions as WS may request and to comply with such
laws so as to permit the continuance of sales and dealings therein in such
jurisdictions for a long as may be necessary to complete the transactions
contemplated hereby, provided that in connection therewith the Company shall not
be required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction other than consent to service of process
under such state securities laws. The Company also agrees to reimburse WS for
any reasonable fees or costs incurred in so qualifying the Notes.

10. This Agreement will continue in effect until terminated as provided in this
paragraph. This Agreement may be terminated by the Company by giving written
notice of its election to do so to WS; or by WS by giving written notice of its
election to do so to the Company. This Agreement shall terminate at the close of
business on the first business day following the receipt of such notice by the
party to whom such notice was given; provided, however, that the provisions of
paragraph 2, 4(c), 7, 8 and 9 will continue in effect subsequent to any such
termination.

11. This Agreement and each Note shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

5



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding please confirm the
same by signing and returning a copy hereof.

 

Yours very truly, WACHOVIA CAPITAL MARKETS, LLC By:  

/s/ Steven P. Shorkey

Title:   Director Confirmed as of the above date: LEGGETT & PLATT, INCORPORATED
By:  

/s/ Matthew C. Flanigan

Title:   Senior Vice President and Chief Financial Officer By:  

/s/ Sheri Mossbeck

Title:   Vice President and Treasurer

 

6